Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 objected because it contains two sentences. Correction/clarification is respectfully requested.
	Claims 2-8 are dependent from claim 1 and thus are inherited the above deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14, 16-22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blazejewski et al (“Blazejewski” US 2012/0036109 A1), published on February 09, 2012 in view of Richards et al (“Richards” US 2017/0091400 A1), published on March 30, 2017.
As to claim 12, Blazejewski teaches “receiving a request from a user to access a report associated with one or more contents item maintained by an electronic content management system; executing a query, the query including one or more attributes of the request to access the report and a set of user permissions; generating, by an analytics engine, the requested report based one or more results returned from the executing of the query, the requested report including information consistent with the set of user permissions” in par. 0035, fig. 3 and claim 7 (report list is generated in fig. 7; user’s permission to access reports in claim 7).
It appears Blazejewski does not explicitly teach “and generated to include one or more links to the one or more content items maintained by the electronic content management system”.
However, Richards teaches “and generated to include one or more links to the one or more content items maintained by the electronic content management system” in par. 0057 (embedded link corresponds to a link to the one or more content items maintained by the electronic content management system because users can click on that link to provide permission and request to access to clinical data).
Blazejewski and Richards are analogous art because they are in the same field of endeavor, electronic content management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to include in a requested report, disclosed by Blazejewski, “generated to include one or more links to the one or more content items maintained by the electronic content management system” in order to provide permission enforcement mechanism for data access (see Richard’s par. 0057).
receiving a request from the user to access the one or more content items, the request being initiated through the user's interaction with a first link or a second link in the report” in par. 0057 (embedded link corresponds to a link to the one or more content items maintained by the electronic content management system because users can click on that link to provide permission and request to access to clinical data).
Richards teaches “requesting access for the user to the one or more content items associated with the first link or the second link from the electronic content management system; and denying access to a first content associated with the first link in the report, in response to determining that the user does not have permission to access the first content, despite the user having permission to view the generated report including the first link” in par. 0057 (clinical data satisfied user permission are returned to user) and in pars. 0001, 0027 (message can be embedded with links as to suggest of multiple links within a message. Thus, one link can be accessed and the other links can be denied).
As to claim 23, it is rejected for similar reason as claim 12.

As to claim 13, Richards teaches “generating an electronic link to the one or more content items, the electronic link comprising a system key, the system key providing an indication that the user has the requisite permissions to access the one or more content items” in par. 0057 (embedded link corresponds to generating an electronic link to the one or more content items, the electronic link comprising a system key because users can click on that link to provide permission and request to valid access key” corresponds to a system key), and in par. 0027 (disclosed of one or more links).
Richards teaches “and embedding the electronic link in the report, where requesting access for the user to the one or more content items includes: providing the system key from the analytics engine to the electronic content management system” in par. 0057 (“wherein the valid access key is a provider certificate” corresponds to providing the system key from the analytics engine to the electronic content management system).
As to claim 14, Richards teaches “wherein the system key is generated by the electronic content management system and provided to the analytics engine for embedding in the electronic link” in par. 0057.

As to claim 16, Richards teaches “generating, in response to receiving a request from the user to access the one or more content items, an electronic link to the one or more content items, the electronic link comprising a system key, the system key providing an indication that the user has the requisite permissions to access the one or more content items; and, where requesting access for the user to one or more content items includes: providing the system key from the analytics engine to the electronic content management system; and 5Via EFSDocket No. 046294-519FO1US Customer No. 64046 receiving, from the electronic content management system the one or more content items for presenting to the user” in par. 0052, par. 0057 (user clicks on link, causes valid access key validation in order to present electronic content to user).
As to claim 17, Richards teaches “receiving a request from a user to access the analytics engine, the request including verification information associated with the user; verifying, by the analytics engine, the user's verification information” in par. 0052, par. 0057 (“access key” is validated as to perform user's verification information).
As to claim 18, Blazejewski teaches “wherein requesting access for the user to the one or more content items from the electronic content management system includes: transmitting, from the analytics engine to the electronic content management system, the user's verification information; verifying, at the electronic content management system, user privileges associated with the user based on the user's verification information” in par. 0035, fig. 3 and claim 7 (report list is generated in fig. 7; user’s permission to access reports in claim 7).
Richards teaches “and transmitting, from the electronic content management system to the analytics engine, an electronic link to the one or more content items in response to verifying that the user has the required privileges to access the one or more content items” in par. 0052 and par. 0057.
As to claim 19, Blazejewski teaches “wherein the generated report distinguishes between the one or more content items maintained by the electronic content management system” in par. 0035.
As to claim 20, Richards teaches “further comprising granting access to a second content associated with the second link in the report, in response to determining that the user has permission to access the second content, despite denying access to a first content associated with the first link in the report” in par. s as to suggest of multiple links within a message. Thus, one link can be accessed and the other links can be denied).
As to claim 21, Richards teaches “wherein the set of user permissions limit an input for the query” in par. 0057 (user’s permission is checked to provide content accessible and thus the set of user permissions limit an input for the query).
As to claim 22, Richards teaches “wherein the input is limited to content accessible to the user based on the set of user permissions” in par. 0057.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blazejewski et al (“Blazejewski” US 2012/0036109 A1), published on February 09, 2012 in view of Richards et al (“Richards” US 2017/0091400 A1), published on March 30, 2017 and in further view of Puri et al (“Puri” US 2017/0142578 A1), published on May 18, 2017.
As to claim 15, it appears Blazejewski and Richards do not explicitly teach “wherein the system key is a one-time use key”.
However, Puri teaches “wherein the system key is a one-time use key” in par. 0028 (“…Subsequent interactions discard this key as in a one-time pad and use new keys shared within encrypted peer-to-peer links to secure subsequent signaling interactions…”. Noting that “one-time pad” key corresponds to one-time key).
Blazejewski, Richards and Puri are analogous art because they are in the same field of endeavor, electronic content management. It would have been obvious to one of wherein the system key is a one-time use key” in order to provide time limit access mechanism (see Puri par. 0028).

Response to Arguments
	Regarding Applicant’s argument, on pages 14-15 of the remarks, Applicant argues that there is no teaching in either Blazejewski or Richards about a two-level bi-directional access verification system. Applicant’s argument is respectfully considered, but is not persuasive. Claim 12 is rejected based upon on the establishment of a prima-facie case of obviousness in which each level of access verification has been taught/suggested by each reference (Blazejewski for content access permission; Richard for second level access permission via embedded links). Since the rejection is built on a prima-facie case of obviousness, one reference is not required to teach a two-level access verification, as argued. Applicant also argues with the motivation to combine prior arts. Applicant’s argument is respectfully considered, but is not persuasive. In this case, the motivation is in the general knowledge available to one of ordinary skill in the art.

					Examiner Remarks
	With respect to applicant request for interview in the Applicant remarks, Examiner had called and left several messages for Applicant’s representative in order to advance the case. However, there is no response has been received.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LOC TRAN/
Primary Examiner, Art Unit 2165